Citation Nr: 1724764	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to vocational, rehabilitation, and education (VR&E) benefits under the provisions of Chapter 31, Title 38, United States Code.

(The issues of service connection for tuberculosis, a liver condition, a spinal disorder, chronic fatigue syndrome, a dental condition, hypertension, high cholesterol, a bilateral hand condition, a bilateral foot condition, the residuals of a traumatic brain injury, as well as and increased disability rating for a psychiatric disability and a total disability rating due to individual unemployability are the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1990, from April 2005 to August 2008, and from October 2009 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran was previously represented by the Military Order of the Purple Heart of the U.S.A., but the Veteran revoked his power of attorney in a June 2016 statement indicating that he no longer required the services of any Veterans Service Organizations.  

This matter was previously before the Board, and, in April 2015, the Board denied entitlement to VR&E benefits.  In August 2016, the Court vacated the Board's decision and remanded the issue of entitlement to VR&E benefits for further proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the Veteran's appeal, the Veteran submitted documentation from the Social Security Administration (SSA) indicating that he had been granted SSA benefits due to being totally disabled.  Therefore, VA's duty to assist has been triggered, and this matter must be remanded in order to obtain the Veteran's SSA records.  Additionally, the Board notes that the Veteran's VR&E file has not been associated with the Veteran's claims file, and, therefore, this matter must be remanded in order to associate those records with the claims file as well.

It was also noted that the Court remanded the issue of entitlement to VR&E benefits, because the Board relied on the opinion of a vocational rehabilitation coordinator's opinion of the Veteran's ability to perform supervisory positions in sales driven businesses in spite of the Veteran's subsequent testimony in a personal hearing held in February 2015 that he was not the same person anymore and could no longer deal with the stress of similar employment.  See Transcript.  As such, the Veteran should be provided another VA examination in order to determine whether he has a severe handicap that impairs employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security Administration (SSA) records and associate them with the claims file.  

(Note that the other Board decision being issued in conjunction with this one also directs that SSA records be obtained.  As such, to the extent that the remands are not being worked together, efforts should be made to avoid duplicate requests for these records).

2.  Obtain the Veteran's VR&E records and associate them with the claims file.

3.  Arrange to provide the Veteran with a VA examination in order to address the following issues:

3a.  Document the Veteran's education and work experience.

3b.  Describe the Veteran's functional impairment caused solely by the Veteran's service-connected disabilities.

3c.  Comment on the Veteran's ability to function in an occupational environment.

3d.  Does the Veteran manifest a handicap that impairs his employment, and, if so, quantify to the extent possible the severity of this handicap?  Why? 

4.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






